Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 10, 2018

                                       No. 04-18-00613-CV

                             IN THE INTEREST A. T., A CHILD,

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01707
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
        The reporter’s record was due September 7, 2018, but was not filed. This is an appeal in
a parental termination matter. By statute, this appeal is accelerated and is to take precedence
over other matters. TEX. FAM. CODE ANN. § 109.002(a-1) (West Supp. 2017). Strict deadlines
exist with regard to disposal of appeals dealing with termination of parental rights —
specifically, the appellate court must dispose of the appeal within 180 days of the date the notice
of appeal is filed in the trial court. With regard to the appellate record, pursuant to Rule 35.3(c)
of the appellate rules, this court may not grant an extension of more than ten days in an
accelerated appeal. TEX. R. APP. P. 35.3(c). Moreover, and most importantly, extensions
granted by this court “must not exceed 30 days cumulatively, absent extraordinary
circumstances.” Id. R. 28.4(b)(3).

       We therefore ORDER court reporter Elva Chapa to file the reporter’s record in this court
on or before September 20, 2018. With regard to termination appeals, in addition to the
responsibility imposed on the trial court under Rule 35.3(c) — trial court is jointly responsible
for ensuring the appellate record is timely filed — the trial court must direct the official or
deputy reporter to immediately commence the preparation of the reporter’s record. Id. R.
28.4(b)(1). The trial court must arrange for a substitute reporter if necessary to ensure the
reporter’s record is timely filed. Id.

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.
                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2018.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court